NO. 12-13-00020-CV

                           IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

ALFRED LEE STONE,                                          §    APPEAL FROM THE 349TH
APPELLANT

V.                                                         §    JUDICIAL DISTRICT COURT

WARDEN DAVID BELL,
APPELLEE,                                                 §     HOUSTON COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         This appeal is being dismissed because Appellant has failed to comply with the Texas
Rules of Appellate Procedure. See TEX. R. APP. P. 42.3. Pursuant to Rule 32.1, Appellant’s
docketing statement was due to have been filed at the time the appeal was perfected, i.e., January
11, 2013. See TEX. R. APP. P. 32.1. Because Appellant did not file his docketing statement at
that time, this court requested by letter dated January 18, 2013, that he file his docketing
statement within ten days if he had not already done so. Appellant did not file the docketing
statement as requested.
         On February 1, 2013, the court notified Appellant that the appeal would be dismissed on
or before February 11, 2013, unless he filed the required docketing statement. See TEX. R. APP.
P. 32.1. The February 11, 2013 deadline has passed, and Appellant has not complied with the
court’s request. Because Appellant has failed, after notice, to comply with Rule 32.1, the appeal
is dismissed. See TEX. R. APP. P. 42.3(c).
Opinion delivered February 21, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.



                                                    (PUBLISH)
                                   COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                            JUDGMENT

                                          FEBRUARY 21, 2013


                                          NO. 12-13-00020-CV


                                        ALFRED LEE STONE,
                                             Appellant
                                                V.
                                       WARDEN DAVID BALL,
                                             Appellee



                            Appeal from the 349th Judicial District Court
                           of Houston County, Texas. (Tr.Ct.No. 12-0180)

                        THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed.
                        It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                        By per curiam opinion.
                        Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                       2